Filed pursuant to Rule 424(b)(3) Registration No. 333-207537 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated April 5, 2016) ATLAS GROWTH PARTNERS, L.P. Common Units Representing Limited Partner Interests Minimum Offering: 100,000 Class A Common Units and Class T Common Units Maximum Offering: 100,000,000 Class A Common Units and Class T Common Units Warrants to Purchase Post-Listing Common Units Representing Limited Partner Interests Distribution Reinvestment Plan: up to 21,505,376 Class A Common Units Post-Listing Common Units Underlying the Warrants and to be Issued Upon Automatic Conversion of Class A and Class T Common Units This prospectus supplement is being filed to update and supplement information contained in the prospectus dated April 5, 2016 under the heading “Source of Funds and Estimated Use of Proceeds” and with information contained in our Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on May 16, 2016. This prospectus supplement updates and supplements the information in the prospectus and is not complete without, and may not be delivered or utilized except in combination with, the prospectus, including any other amendments or supplements thereto. This prospectus supplement should be read in conjunction with the prospectus and if there is any inconsistency between the information in the prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Investing in our common units involves a high degree of risk. Before subscribing for common units you should carefully read the discussion of material risks of investing in our common units in “Suitability Standards” on page iii and in “Risk Factors” on page 28 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 16, 2016 PROSPECTUS UPDATES SOURCE OF FUNDS AND ESTIMATED USE OF PROCEEDS The following disclosure hereby replaces the third paragraph under the heading “—Estimated Use of Proceeds on page 57 of the prospectus: Based on our current leasehold acreage, we have available identified drilling locations for the deployment of approximately $150 million of the proceeds from this offering. The remainder of the offering proceeds will be used to pursue our broader business strategy, including potentially acquiring and developing additional oil and gas properties or securities of energy companies. Presently, however, our credit facility restricts our ability to acquire securities. At no point will we acquire securities issued by energy companies exceeding 25% of our total investments (the “25% cap”). The 25% cap exempts acquisitions of controlling interests in energy companies, rather than acquiring assets of energy companies, if we believe acquiring a controlling interest is the most cost-effective and efficient way to acquire the assets of a company at attractive prices, including from distressed sellers, or if we are going to acquire a majority interest to control the activities of a company.
